DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 12 November 2021.
Claims 1-22 and 24-27 are pending and have been presented for examination.
Claim 23 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMANAMURTHY (U.S. Patent Application Publication #2007/0156946 – cited on IDS dated 06 October 2021) in view of NINO (U.S. Patent Application Publication #2003/0217223 – cited on IDS dated 06 October 2021).

1.  LAKSHMANAMURTHY discloses An apparatus comprising: a request queue (see [0016]-[0017]: command/address FIFO); and control logic (see [0015]: memory controller) configured to: generate a single multi-bank command based on a first request and one or more other requests in the request queue satisfying one or more conditions (see [0030]: arbiter merges commands; claim 1: arbiter merges commands from the input buffer; [0022]: conditions for selecting a command include the command type and a tRC timer value); and transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command (see NINO below) to the memory (see [0019]: scheduler groups the commands and sends the commands to the memory banks) in a single cycle, wherein the subset comprises two or more banks of the memory (see NINO below).
LAKSHMANAMURTHY fails to disclose transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command to the memory in a single cycle, wherein the subset comprises two or more banks of the memory.
NINO discloses transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command to the memory in a single cycle (see [0026]-[0027]: combined command to two different banks, for sequence 20 the commands given are activate A and precharge B, these commands identify the subset of memory targeted), wherein the subset comprises two or more banks of the memory (see [0027]: combined command is directed to two different banks).  Combining commands reduces idle time and results in a performance increase of the memory system (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LAKSHMANAMURTHY to issue a multi-bank command as disclosed by NINO.  One of ordinary skill in the art would have been motivated to make such a modification to allow for a performance increase of the memory system, as taught by NINO.  LAKSHMANAMURTHY and NINO are in the same field of endeavor as both are directed to merging of commands directed to a DRAM memory system.

(see NINO [0028]: combined command can target common rows for columns in each bank); and the first request and the one or more other requests share a common operator identifier (ID) (see LAKSHMANAMURTHY [0030]: coherent/non-coherent identifier; [0036]: grouping of read/write identified commands).

3.  The apparatus as recited in claim 2, wherein the single multi-bank command is a single memory request targeting the common column in different rows across multiple memory banks (see NINO [0027]: the combined command can target the same or different rows in each bank).

4.  The apparatus as recited in claim 3, wherein the control logic is configured to convey a row-activate command to one or more rows of one or more memory banks prior to conveying the single multi-bank command to the memory (see NINO [0027]: activate or precharge command).

5.  The apparatus as recited in claim 1, wherein the one or more conditions comprise the first request and the one or more other requests targeting a common row across multiple banks, and wherein the single multi-bank command is a single row- activate command targeting the common row across multiple memory banks (see NINO [0027]: the combined command can target the same row in each bank).

6.  The apparatus as recited in claim 1, wherein the first request and the one or more other requests are received from one or more data clients (see LAKSHMANAMURTHY [0027]: commands can be received from two or more processors).

7.  The apparatus as recited in claim 6, wherein the one or more data clients comprise a processor and/or a portion of a processor (see LAKSHMANAMURTHY [0027]: commands can be received from two or more processors).

8.  LAKSHMANAMURTHY discloses A method comprising: generating a single multi-bank command based on a first request and one or more other requests in a request queue satisfying one or more conditions (see [0030]: arbiter merges commands; claim 1: arbiter merges commands from the input buffer; [0022]: conditions for selecting a command include the command type and a tRC timer value); and transmitting the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command (see NINO below) to the memory (see [0019]: scheduler groups the commands and sends the commands to the memory banks) in a single cycle, wherein the subset comprises two or more banks of the memory (see NINO below).
LAKSHMANAMURTHY fails to disclose transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-
NINO discloses transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command to the memory in a single cycle (see [0026]-[0027]: combined command to two different banks, for sequence 20 the commands given are activate A and precharge B, these commands identify the subset of memory targeted), wherein the subset comprises two or more banks of the memory (see [0027]: combined command is directed to two different banks).  Combining commands reduces idle time and results in a performance increase of the memory system (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LAKSHMANAMURTHY to issue a multi-bank command as disclosed by NINO.  One of ordinary skill in the art would have been motivated to make such a modification to allow for a performance increase of the memory system, as taught by NINO.  LAKSHMANAMURTHY and NINO are in the same field of endeavor as both are directed to merging of commands directed to a DRAM memory system.

9.  The method as recited in claim 8, wherein the one or more conditions comprise at least one of: the first request and the one or more other requests target a common column across multiple memory banks (see NINO [0028]: combined command can target common rows for columns in each bank); and the first request (see LAKSHMANAMURTHY [0030]: coherent/non-coherent identifier; [0036]: grouping of read/write identified commands).

10.  The method as recited in claim 9, wherein the single multi-bank command is a single memory request targeting the common column in different rows across multiple memory banks (see NINO [0027]: the combined command can target the same or different rows in each bank).

11.  The method as recited in claim 10, further comprising conveying a row- activate command to one or more rows of one or more memory banks prior to conveying the single multi-bank command to the memory (see NINO [0027]: activate or precharge command).

12.  The method as recited in claim 8, wherein the one or more conditions comprise the first request and the one or more other requests target a common row across multiple banks, and wherein the single multi-bank command is a single row- activate command targeting the common row across multiple memory banks (see NINO [0027]: the combined command can target the same row in each bank).

13.  The method as recited in claim 8, further comprising receiving the first request and the one or more other requests from one or more data clients (see LAKSHMANAMURTHY [0027]: commands can be received from two or more processors).

14.  The method as recited in claim 13, wherein the one or more data clients comprise a processor and/or a portion of a processor (see LAKSHMANAMURTHY [0027]: commands can be received from two or more processors).

15.  LAKSHMANAMURTHY discloses A system comprising: a memory comprising a plurality of banks (see [0017]: number of bank FIFO’s is equal to the number of memory banks in the DRAM); and a memory controller coupled to the memory (see [0016]: memory controller), wherein the memory controller is configured to: generate a single multi-bank command based on a first request and one or more other requests in a request queue satisfying one or more conditions (see [0030]: arbiter merges commands; claim 1: arbiter merges commands from the input buffer; [0022]: conditions for selecting a command include the command type and a tRC timer value); and transmit the single multi-bank command and a multi-bank code identifying a subset of the memory targeted by the single multi- bank command (see NINO below) to the memory (see [0019]: scheduler groups the commands and sends the commands to the memory banks) in a single cycle, wherein the subset comprises two or more banks of the memory (see NINO below).
LAKSHMANAMURTHY fails to disclose transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-
NINO discloses transmit the single multi-bank command and a multi-bank code identifying a subset of a memory targeted by the single multi-bank command to the memory in a single cycle (see [0026]-[0027]: combined command to two different banks, for sequence 20 the commands given are activate A and precharge B, these commands identify the subset of memory targeted), wherein the subset comprises two or more banks of the memory (see [0027]: combined command is directed to two different banks).  Combining commands reduces idle time and results in a performance increase of the memory system (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LAKSHMANAMURTHY to issue a multi-bank command as disclosed by NINO.  One of ordinary skill in the art would have been motivated to make such a modification to allow for a performance increase of the memory system, as taught by NINO.  LAKSHMANAMURTHY and NINO are in the same field of endeavor as both are directed to merging of commands directed to a DRAM memory system.

16.  A system as recited in claim 15, wherein the one or more conditions comprise at least one of: each request of the plurality of requests targets a common column across multiple banks (see NINO [0028]: combined command can target common rows for columns in each bank); and each request of the plurality of (see LAKSHMANAMURTHY [0030]: coherent/non-coherent identifier; [0036]: grouping of read/write identified commands).

17.  The system as recited in claim 16, wherein the single multi-bank command is a single memory request targeting the common column in different rows across multiple banks (see NINO [0027]: the combined command can target the same or different rows in each bank).

18.  The system as recited in claim 17, wherein the memory controller is configured to convey a row-activate command to one or more rows of one or more banks prior to conveying the single multi-bank command to the memory (see NINO [0027]: activate or precharge command).

19.  The system as recited in claim 15, wherein the one or more conditions comprise each request of the plurality of requests targeting a common row across multiple banks, and wherein the single multi-bank command is a single row-activate command targeting the common row across multiple banks (see NINO [0027]: the combined command can target the same row in each bank).

20.  The system as recited in claim 15, wherein the first request and the one or more other requests are received from one or more data clients, and wherein the one or more data clients comprise a processor and/or a portion of a processor (see LAKSHMANAMURTHY [0027]: commands can be received from two or more processors).

21.  LAKSHMANAMURTHY discloses A memory comprising: a plurality of banks (see [0017]: number of bank FIFO’s is equal to the number of memory banks in the DRAM); and control logic coupled to the plurality of banks (see [0016]: memory controller), wherein the control logic is configured to decode a multi-bank code into one or more control signals (see NINO below) for activating a subset of the plurality of banks (see [0024]: output of bank scheduler sends the appropriate control signals to the memory banks based on the command that is executed), wherein the subset comprises two or more banks of the plurality of banks (see NINO below).
LAKSHMANAMURTHY fails to disclose decode a multi-bank code into one or more control signals for activating a subset of the plurality of banks, wherein the subset comprises two or more banks of the plurality of banks.
NINO discloses decode a multi-bank code into one or more control signals for activating a subset of the plurality of banks (see [0026]-[0027]: execution of a combined command where rows and/or columns are activated in each bank), wherein the subset comprises two or more banks of the plurality of banks (see [0027]: combined command is directed to two different banks).  Combining commands reduces idle time and results in a performance increase of the memory system (see [0027]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter 

22.  The memory as recited in claim 21, where the subset of the plurality of banks are activated in a single cycle (see NINO [0027]: combined command is directed to two different banks).

Claims 24-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent #10,579,303) in view of SHIN (U.S. Patent Application Publication #2021/0216243) and YUDANOV (U.S. Patent Application Publication #2021/0073622).

24. The memory as recited in claim 21 (see LAKSHMANAMURTHY above), further comprising a plurality of processing in memory (PIM) devices configured to perform operations on data retrieved from the subset of the plurality of banks (see SHIN and YUDANOV below).
LAKSHMANAMURTHY fails to disclose a plurality of processing in memory (PIM) devices configured to perform operations on data retrieved from the subset of the plurality of banks.
(see [0028]: memory device includes a plurality of PIM devices; [0030]: memory devices include SDRAM, the same as LI).  YUDANOV discloses that PIM devices improve processing performance by reducing power and time since external connections are reduced or eliminated (see [0006]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LAKSHMANAMURTHY to include PIM devices as disclosed by SHIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve performance, as taught by YUDANOV.  LAKSHMANAMURTHY, SHIN and YUDANOV are analogous references as they are all directed to accessing SDRAM memory.

25. The memory as recited in claim 24, wherein the control logic is configured to generate the one or more control signals for activating the plurality of PIM devices in a single cycle (see SHIN [0034]: operation data is provided in common to the plurality of PIM devices).

26. The memory as recited in claim 25, wherein the control logic is configured to receive a multi-bank command targeting the plurality of PIM devices (see NINO [0026]-[0027]: execution of a combined command where rows and/or columns are activated in each bank).

27. The memory as recited in claim 26, wherein the multi-bank command specifies an operation to perform on the data retrieved from the subset of the plurality of banks (SHIN [0038]: calculation processing based on data from the memory).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136